DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non Final Rejection of November 18, 2020, filed on February 18, 2021 is acknowledged.  Claims 1-4 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink on March 11, 2020.
The application has been amended as follows: 
Claim 2, Line 2, change “element” to “elements”

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed austenitic stainless steel weld metal is Hirata et al. (JP 2001107196 A, machine translation and originally of record in IDS dated July 1, 2020), machine translation hereinafter Hirata, reference to original is specifically noted “Hirata original”.  Hirata teaches a welding material for austenitic steel (austenitic steel is stainless steel), comprising in mass %, the elements listed in the below table.  Regarding the equation Nb-7.8xC ≤0.25, this is met by the ranges described in Hirata of C ≤0.08 and Nb 0-5% (Pg. 2 [3]; in the case where the claimed ranges overlap the ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05)).

In the table, all ranges taught by Hirata (Pg. 2 [3]) overlap the ranges of claims 1 and 2.  Further, many ranges are also met by specific examples from Tables 2 and 3 in Hirata original.  In addition, Hirata teaches (see “motivation to optimize” column below) each element is result-effective variable with motivation to adjust the values provided in this column.  However, Hirata does not teach the collective ranges of Ni, Co and Cu (alone or in combination with the prior art).  Hirata specifically teaches away from these ranges by requiring Ni +Co+ 2Cu ≥ 25 in claim 1, which is not possible even with the maximum values claimed by applicant (11.5 + 1 + (2*0.5)=13.5, which is not greater than or equal to 25).

Table
Element
Claim 1(/2) (%)
Hirata (Pg. 1 [10]-Pg. 2 [3]) (%)
Hirata original Tables 2 & 3 (Pg. 6 [2]) (%)
Motivation to optimize

0.05-0.11
≤ 0.08
A1 0.04
Sufficient to stabilize matrix austenite phase (Pg. 2 [17])
Si
0.10-0.50
≤ 2
A1 0.28
Sufficient to provide deoxidizer and not so much to deteriorate reheat cracking resistance (Pg. 2 [18])
Mn
1.0-2.5
≤ 3
A1 1.20
Sufficient to act as a deoxidizer to stabilize the matrix austenite phase, limited to avoid embrittlement, preferred upper limit 2% (Pg. 3 [2])
P
≤ 0.035
≤ 0.02
A1 0.017
The lower the P content the better to avoid solidification cracking, preferred upper limit is 0.015%, (Pg. 3 [3])
S
≤ 0.003
≤ 0.02
A2 0.002
The lower the S content the better, to avoid reheat cracking (Pg. 3 [4])
Co
0.01-1.00
≤ 5
--
Sufficient to stabilize austenite phase and improve corrosion resistance, limited to be cost effective, preferred range is 0.5-4% (Pg. 4 [2])
Ni
9.0-11.5
4-75
--
Sufficient to secure corrosion resistance, while low enough to prevent welding cracks and maintain cost (Pg. 3 [5])
Cr
17.0-21.0
15-30
A1 18.13
Sufficient to ensure oxidation resistance and corrosion resistance, while low enough to avoid deteriorated workability and reduced 

0.60-0.90
Total 0.1-5% (i.e. individual elements could be lower than 0.1)
---
These elements are necessary to prevent cracking, limited to prevent coarsening of carbides, deterioration of toughness and deterioration of workability (Pg. 3 [7])
Ta
0.001-0.100

---

Ti
≤ 0.10/
0.01-0.10

---

Al
≤ 0.030
≤ 0.5
A1 0.016
Sufficient to ensure it acts as a deoxidizer and limited to avoid slag generation and poor weldability, most preferred upper limit is 0.20% (Pg. 3 [8])
O
≤ 0.020
≤ 0.1
A1 0.011
Element is an unavoidable impurity, limited to avoid cleanliness deterioration and embrittlement, most preferred upper limit is 0.06% (Pg. 3 [10])
V
≤ 0.10/ 
0.01-0.10
≤ 0.25
--
Sufficient to improve high temperature strength, excessive addition decreases toughness, preferred range 0.0005-0.008% (Pg. 4 [3])
N
0.01-0.15
≤ 0.1
A1 0.010
Sufficient to ensure strength, limited to avoid nitride precipitation at high temperatures and 

≤ 0.50/
0.01-0.50
0-20
--
Added as effective elements for improving corrosion resistance and limited to avoid carbide and intermetallic compounds forming during use, which causes deterioration of corrosion resistance and toughness (Pg. 3 [12]-Pg. 4 [1]))
Mo
≤ 0.50/
0.01-0.50

A1 0.15

Cu
≤ 0.50/
0.01-0.50
≤ 8
A1 0.01
Sufficient to improve corrosion resistance and limited to ensure reheat crack resistance (Pg. 3 [11])
B
≤  0.005/
0.0002-0.005
≤0.01
A2 0.003
Addition improves strength of ground boundaries and reduces reheat cracking, limited to avoid solidification upon welding, preferred range 0.0005-0.008% (Pg. 4 [4])
Ca
≤ 0.010/
0.0005-0.010
≤ 0.01
---
Addition improves reheat cracking resistance; limited to avoid inclusions and degradation of cleanliness, preferred range 0.0005-0.008% (Pg. 4 [5])
Mg
≤ 0.010/
0.0005-0.010
≤ 0.01
A4 0.003
Addition improves reheat cracking resistance; limited to avoid inclusions and degradation of cleanliness, preferred range 0.0005-0.008% (Pg. 4 [6])
REM
≤ 0.010/


A4 0.005
Addition improves reheat cracking resistance; limited to avoid inclusions and 

remainder
balance
(balance)
Range is the same-no need to optimize


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Response to Arguments
Applicant’s arguments, filed February 18, 2021, with respect to 35 U.S.C. 103 rejections of claims -14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections  of November 18, 2020 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784